 

 

Exhibit 10.2

 

EXECUTION VERSION

FIRST AMENDMENT TO LEASE

 

This FIRST AMENDMENT TO LEASE (this “Amendment”) is entered into this 25th day
of July 2018 (the “Effective Date”) by and between NWALP PHOP Property Owner
LLC, a Delaware limited liability company (the “Landlord”), and Apellis
Pharmaceuticals, Inc., a Delaware corporation (the “Tenant”).

 

W I T N E S S E T H:

 

WHEREAS, the Landlord and the Tenant entered into that certain Lease dated as of
April 27, 2017 (the “Original Lease (the Original Lease as amended by this
Amendment is referred to herein as the “Lease”), regarding premises consisting
of approximately 6,126 rentable square feet (the “Original Premises”) and
situated in that certain building located at 200 Fifth Avenue, Waltham,
Massachusetts; and

 

WHEREAS, the Landlord will perform certain tenant improvement work (the “TI
Work”) to the space in the Building located at 100 Fifth Avenue, Waltham,
Massachusetts, described in Exhibit A attached to this Amendment (the “New
Premises”) consisting of 22,600 rentable square feet of space on the third (3rd)
floor thereof, and, upon Substantial Completion (as hereinafter defined) of the
TI Work:

 

 

(i)

Tenant shall vacate the Original Premises in accordance with Section 16.2 of the
Lease and as further described herein and shall relocate from the Original
Premises to the New Premises;

 

 

(ii)

The Lease shall terminate with respect only to the Original Premises;

 

 

(iii)

Basic Rent shall be as set forth in this Amendment; and

 

 

(iv)

Certain other Amendments shall become effective as set forth in this Amendment.

 

WHEREAS, the Landlord and the Tenant mutually desire to amend the Lease as
provided for below.

 

NOW, THEREFORE, in consideration of the mutual covenants contained in this
Amendment, the Lease and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Landlord and the Tenant
hereby agree as follows effective as of the Effective Date:

 

 

1.

Rent.  As of the New Premises Substantial Completion Date (as hereinafter
defined), the Basic Rent Table set forth in the Definition of “Basic Rent” is
deleted and replaced with the following:

 

Months 1-12

$44,375.00/month

$532,500.00/year

Months 13-24

$68,741.66/month

$824,900.00/year

Months 25-36

$70,625.00/month

$847,500.00/year



1

--------------------------------------------------------------------------------

 

Months 37-48

$72,508.33/month

$870,100.00/year

Months 49-60

$74,391.66/month

$892,700.00/year

Months 61-72

$76,275.00/month

$915,300.00/year

Months 73-78

$78,158.33/month

$937,900.00/year

 

Each Month set forth above is a full calendar month occurring after the New
Premises Substantial Completion Date. If the New Premises Substantial Completion
Date occurs on a date which is not the first day of a calendar month, rent for
the month in which the New Premises Substantial Completion Date occurs shall be
pro-rated for such month based upon the rental rate for Month 1.  The following
calendar month shall constitute Month 1 and the Term shall include the partial
month in which the New Premises Substantial Completion Date occurred.  

 

 

2.

Premises.  As of the New Premises Substantial Completion Date, Exhibit A – Plan
of the Premises attached to the Lease is deleted and replaced with Exhibit A -
Plan of Premises attached to this Amendment.   In addition, the title of Exhibit
A-1 set forth in Section 1.2 of the Lease is deleted and replaced with “Site
Plan of the Office Park”

 

In addition, as of the New Premises Substantial Completion Date, the following
definitions set forth in Section 1.1 of the Lease are deleted in their entirety
and replaced with the following:

 

a. Building: The building commonly known and numbered as 100 Fifth Avenue,
Waltham, Massachusetts, as shown on the site plan attached hereto as Exhibit
A-1.

 

b.Building Rentable Area: Agreed to be 156,795 rentable square feet.

 

c.Land: The parcel of land upon which the Building is situated, commonly known
and numbered as 100 Fifth Avenue, Waltham, Massachusetts.

 

d.Initial Premises: The portion of the third (3rd) floor of the Building shown
on the location plan attached hereto as Exhibit A, including, without
limitation, the entry doors to the Premises, together with the related glass and
finish work therein.

 

e.Premises Rentable Area: Agreed to be 22,600 rentable square feet.

 

f.Tenant’s Proportionate Share: fourteen and forty one hundredths percent (14.41
%) (which is based on the ratio of the agreed upon (a) Premises Rentable Area to
(b) Building Rentable Area).

 

2

2

--------------------------------------------------------------------------------

 

 

3.

Expiration Date.  As of the New Premises Substantial Completion Date, the
definition of “Expiration Date” is deleted in its entirety and replaced with the
following:

 

“Expiration Date: The last day of the seventy-eighth (78th) full calendar month
following the New Premises Substantial Completion Date (as defined in the First
Amendment to Lease).”

 

 

4.

Term.  As of the New Premises Substantial Completion Date, the definition of
“Term” is deleted in its entirety and replaced with the following:

 

“Term: The period of time commencing on the Term Commencement Date and expiring
at 11:59 p.m. on the Expiration Date. The Term shall include any extension
thereof which is expressly provided for by this Lease and that is effected
strictly in accordance with this Lease.”

 

Landlord and Tenant acknowledge and agree that the Extension Option set forth in
Section 4.2 of the Lease remains applicable to the Term and Expiration Date as
amended by this Amendment.

 

 

5.

Termination of Lease with respect to Original Premises.  Within ten (10)
Business Days after the New Premises Substantial Completion Date, Tenant shall
vacate the Original Premises in accordance with Section 16.2 of the Lease.
Landlord acknowledges and agrees that Tenant is not required to remove the
Initial Work or Alterations (if any), and notwithstanding the terms and
provisions of said Section 16.2 to the contrary, Tenant shall not be required to
remove its telecommunications lines and cabling from the Original Premises or
elsewhere in the building located at 200 Fifth Avenue.   Failure by Tenant to
vacate the Original Premises by the date set forth in the prior sentence shall
constitute Default of Tenant entitling Landlord its rights and remedies as set
forth in the Lease including, without limitation, those set forth in Section
16.1 of the Lease.  As of the date the Tenant vacates the Original Premises (the
“Original Premises Termination Date”), the terms and provisions of the Lease
with respect only to the Original Premises shall cease and terminate in the same
manner as if the Original Premises Termination Date were the natural expiration
date of the Lease with respect only to the Original Premises, except those which
by express provision survive expiration and/or termination thereof.  Effective
as of the Original Premises Termination Date, Tenant releases Landlord from any
and all claims, obligations, and liabilities under the Lease with respect only
to the Original Premises, except for those obligations and liabilities which, by
their express terms, survive the termination or expiration of the Lease, and,
effective as of the Original Premises Termination Date Landlord releases Tenant
from any and all claims, obligations and liabilities accruing under the Lease
with respect only to the Original Premises, except for those obligations and
liabilities which survive the termination or expiration of the Lease.

 

3

3

--------------------------------------------------------------------------------

 

 

6.

New Premises Work.

 

 

(a)

The plans (the “New Premises Plans”) for the TI Work interior finish and layout
of initial improvements to the New Premises (the “New Premises Work”), prepared
by Landlord, at Landlord’s sole cost and expense are attached to this Amendment
as Exhibit B.  

 

 

(b)

The New Premises will be ready for occupancy on the first date after the New
Premises Work has been substantially completed as described in subsection (c)
below (the “New Premises Substantial Completion Date”).  Landlord shall use
commercially reasonable efforts to substantially complete the New Premises Work
by November 1, 2018.

 

 

(c)

The New Premises shall be deemed ready for occupancy on the first day after the
date that Landlord receives a certificate of occupancy for the New Premises, to
the extent that the same is required under applicable Law, and the New Premises
Work has been substantially completed except for items of work which can be
completed after occupancy has been taken without preventing Tenant from
operating at the New Premises (i.e. so-called “punch list” items) and Tenant has
been given notice thereof.  Landlord shall complete all “punch list” items
within sixty (60) days after the date of such notice, and Tenant shall afford
Landlord access to the Premises for such purposes.

 

 

(d)

Tenant shall give Landlord notice, not later than two (2) calendar months after
the New Premises Substantial Completion Date, of any respects in which Landlord
has not performed the New Premises Work fully, properly and in accordance with
the terms of this Lease.  Except as identified in any such notice from Tenant to
Landlord and except for latent defects, Tenant shall have no right to make any
claim that Landlord has failed to perform any of the New Premises Work fully,
properly and in accordance with the terms of this Lease (except for punch list
items, to which Tenant may object on or before that date which is two (2)
calendar months after the completion thereof).

 

 

(e)

If a delay shall occur in the New Premises Substantial Completion Date as the
result of:

 

 

(i)

any request by Tenant that Landlord delay the commencement, continuance or
completion of the New Premises Work;

 

 

(ii)

any material change by Tenant to any of the New Premises Plans after initial
approval thereof by Tenant;

 

 

(iii)

any other act or omission by Tenant or its Agents or independent contractors; or

4

4

--------------------------------------------------------------------------------

 

 

 

(iv)

any reasonably necessary displacement of any of the New Premises Work from its
place in Landlord’s construction schedule resulting from any of the causes for
delay referred to in this subsection (e) and the fitting of such New Premises
Work back into such construction schedule;

 

then, if solely as a result of such Tenant’s Delay, the New Premises Substantial
Completion Date occurs after the date on which it would have occurred if not for
such Tenant’s Delay (and provided that Landlord gave notice to Tenant upon
occurrence of such Tenant Delay and provided Tenant with the opportunity to
rectify such issue within two (2) business days after the date of such notice),
Tenant shall, from time to time and within ten (10) days after demand therefor,
pay to Landlord for each day of such delay the amount of Basic Rent and
Additional Rent that would have been payable hereunder had Tenant’s obligation
to pay Basic Rent and Additional Rent commenced on the date when substantial
completion had occurred if not for such Tenant’s Delay.  The delays referred to
in this subsection (e) are herein referred to collectively and individually as
“Tenant’s Delay.”

 

If for any reason, other than Tenant’s Delay, the New Premises Substantial
Completion Date has not occurred by February 1, 2019, the Tenant shall receive a
day for day credit toward the payment of Base Rent for each day from February 1,
2019 until the New Premises Substantial Completion Date has occurred.  If for
any reason, other than Tenant’s Delay, the New Premises Substantial Completion
Date has not occurred by May 1, 2019, Tenant, at Tenant’s option, may terminate
the Lease by delivering to Landlord a written notice of termination (the
“Termination Notice”) and this Lease shall terminate on the date of such
Termination Notice.  Except for the remedies specifically set forth in this
paragraph 6, which are Tenant’s sole remedies for the failure of the New
Premises Substantial Completion Date to occur by the dates specified herein,
Landlord shall not be subject to any liability therefor, nor shall such failure
affect the validity of this Lease, or the obligations of Tenant hereunder.

 

 

7.

Early Entry.  Provided that Tenant does not interfere with Landlord’s
performance of the New Premises Work, Landlord agrees to allow Tenant to have
access to the New Premises for fifteen (15) days reasonably determined by
Landlord taking into account the New Premises Work, after the execution hereof
for design, space planning, inspection and the like and for installation of its
telecommunications equipment and to install its fixtures.  Prior to any entry
onto the Premises, Tenant shall deliver to Landlord certificates of insurance
evidencing the coverages required herein.  With respect to the period commencing
upon any such early entry, all of Tenant’s obligations hereunder (other than its
obligation to pay Basic Rent or Additional Rent for the New Premises) shall
commence with respect to the New Premises.

 

5

5

--------------------------------------------------------------------------------

 

 

8.

Right of First Offer.  As of the New Premises Substantial Completion Date,
Tenant shall have the following rights with regard to space on the fourth floor
of the Building, the fifth floor of the Building and the sixth floor of the
Building as depicted in Exhibit C attached to this Amendment (the “ROFO Space”),
subject to the rights of tenants under leases currently existing at the Building
with regard to the ROFO Space. In the event that Landlord submits a proposal to
a prospective tenant for any of the ROFO Space (a “Proposal”), Landlord will
simultaneously issue a proposal to Tenant for such ROFO Space upon the same
terms and conditions as those set forth in the Proposal. Tenant shall have ten
(10) days to accept the proposal by providing written notice of such election to
Landlord within such ten (10) day period, time being of the essence in this
regard. Failure by Tenant to respond within such ten (10) day period shall
conclusively be deemed as a rejection of the proposal. In the event that Tenant
rejects any proposal or is deemed to have rejected any proposal, Landlord shall
be free to lease the applicable space to the prospective tenant upon terms and
conditions which are not materially more favorable to the prospective tenant
than those set forth in the proposal.  In the event that the applicable ROFO
Space is not leased to the prospective tenant or if the terms upon which
Landlord proposes to lease the applicable ROFO Space to the prospective tenant
changes in a material manner, or if the space is leased to such prospective
tenant but the term of such lease terminates or expires, the ROFO Space will
once again be offered to Tenant upon the terms that the ROFO Space is being
offered to the prospective tenant and the process set forth in this Section 8
shall be repeated. Tenant’s right to exercise its rights under this Section 8 is
conditioned upon (a) no Default of Tenant existing on the date of exercise or
the date the ROFO Space expansion is to commence, (b) this Lease being in full
force and effect, and (c) the Tenant as originally named in this Lease and/or a
Permitted Transferee is at the time of the exercise of the ROFO occupying at
least sixty percent (60%) of the Premises. For purposes of this Section 8, (i)
the term “material” shall mean a deviation in the overall economic terms of the
transaction of ten percent (10%) of the total cost of the lease taking into
account all relevant factors including, without limitation, Basic Rent
Additional Rent, base years for taxes and operating expenses, tenant improvement
allowances and/ or work, rent concessions and transaction costs; and (ii) all
Proposals shall be non-binding and shall be subject to the rights of Tenant
hereunder.  

 

 

9.

Security Deposit.  Within ten (10) days of the New Premises Substantial
Completion Date, Tenant shall deliver to Landlord the sum of One Hundred Seventy
Seven Thousand Five Hundred and no/100 Dollars ($177,500.00) which amount shall
be added to and become a part of the Security Deposit. Notwithstanding anything
to the contrary contained herein or in the Lease, provided that there is no
Default of Tenant existing on the Reduction Date (as hereinafter defined),
$44,375.00 of the Security Deposit shall be returned to Tenant on the first day
of the thirty-sixth month following the New Premises Substantial Completion Date
(the “Reduction Date”).

 

6

6

--------------------------------------------------------------------------------

 

 

10.

Electricity.  (a)  The following is added after the first sentence of Section
10.1 of the Lease:

 

“Tenant shall be responsible for the cost of electricity utilized in connection
with the ceiling hung, water source heat pumps servicing the Premises, which
equipment is and shall be maintained, repaired and replaced by Landlord. The
charge for this electricity will be paid by Tenant directly to the appropriate
utility provider as further described in Section 10.2(b) below.”

 

(b)Section 10.2 of the Lease is amended by deleting the last sentence thereof
and replacing such sentence with the following:

 

“As payment for such electricity usage in the Premises, Tenant shall pay
directly to the appropriate utility provider, prior to delinquency, all charges
for electricity utilized in the Premises and billed to Tenant by such utility
provider based on the separate meter currently installed to measure electricity
usage in the Premises.”

 

 

11.

As a material inducement to Landlord entering into this Amendment, Tenant
represents and certifies to Landlord that as of the date hereof: (i) the Lease
as modified by this Amendment, contains the entire agreement between the parties
hereto relating to the Original Premises and the New Premises and that there are
no other agreements between the parties relating to the Original Premises and
the New Premises, the Lease or the Building which are not contained or referred
to herein or in the Lease, (ii) to the best of Tenant’s knowledge, Landlord is
not in default in any respect in any of the terms, covenant and conditions of
the Lease, (iii) to the best of Tenant’s knowledge, Tenant has no existing
set-offs, counterclaims or defenses against Landlord under the Lease, (iv)
Tenant has not assigned or pledged its leasehold interest under the Lease or
sublet or licensed or granted any other occupancy rights with respect to any or
all of the Premises, (iv) no consent or approval of any third party or parties
is required in order for Tenant to enter into and be bound by this Amendment and
(vi) Tenant is not, and the performance by Tenant of its obligations hereunder
shall not render Tenant, insolvent within the meaning of the United States
Bankruptcy Code, the Internal Revenue Code or any other applicable law, code or
regulation.

 

 

12.

Each of Landlord and Tenant hereby represents that such party has not dealt with
any brokers with respect to the transactions contemplated by this other than
CBRE and T3 Advisors (collectively, the “Broker”).  Each of Landlord and Tenant
hereby agrees to defend, indemnify and hold harmless the other, and its
successors and assigns, against and from all claims, losses, liabilities and
expenses including, without limitation, reasonable attorney’s fees, arising out
of any claim by any broker, consultant, finder or like agent, which are based
upon alleged dealings by such party with respect to this Amendment other than
the Broker.

 

7

7

--------------------------------------------------------------------------------

 

 

13.

Capitalized terms that are not otherwise defined herein shall have the meaning
set forth in the Lease.

 

 

14.

Other than as expressly set forth herein, the terms and provisions of the Lease
are hereby ratified, confirmed and shall remain unmodified and in full force and
effect.

 

 

15.

This Amendment shall be governed by the laws of the Commonwealth of
Massachusetts without regard to its conflict of law provisions.

 

 

16.

This Amendment may be executed in counterparts, each of which shall constitute
an original document and all of which, together, shall constitute one and the
same instrument.

 

 

[Signatures Appear on the Following Page]

 

 

 




8

8

--------------------------------------------------------------------------------

 

 

 

IN WITNESS WHEREOF, the Landlord and the Tenant have each caused this Amendment
to be executed as of the date first above written.

 

LANDLORD:

 

NWALP PHOP PROPERTY OWNER LLC, a Delaware limited liability company

 

By: ALP PHOP Manager, LLC, a Massachusetts limited liability company, its
appointed representative
  

By: _/s/ Andrew Maher____   ________

        Name: _Andrew Maher           _____ _

        Title: Manager

 

 

 

TENANT:

 

APELLIS PHARMACEUTICALS, INC., a Delaware corporation

 

By: _/s/ Pascal Deschatelets  _______ _

      Name: _Pascal Deschatelets ______

      Title:     Chief Operating Officer    _  

 

 




9

9

--------------------------------------------------------------------------------

 

Exhibit A

 

The Premises

 

 

[g3mttqnwv4we000001.jpg]




10

10

--------------------------------------------------------------------------------

 

Exhibit B

 

New Premises Plans

 

 

 

[g3mttqnwv4we000002.jpg]




11

11

--------------------------------------------------------------------------------

 

Exhibit C

 

ROFO Space

 

 

[g3mttqnwv4we000003.jpg]

12

12